Allowable Subject Matter
Claims 2-6, 8-21, 23 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 21 is allowed because the closest prior art, ANNO et al. [US Patent Application Publication 2016/0333673 A1], fails to anticipate or render obvious in the manual mode, the step of determining whether the first and second data streams are asynchronous with each other and relative to the time interval comprises: a user manually recognizing misalignment(s) between characteristics of the first and second data streams; and the user providing a second input to trigger the determination of the extent to which the first and second data streams are asynchronous and the subsequent synchronization of the first and second data streams, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 23 is allowed because the closest prior art, ANNO et al. [US Patent Application Publication 2016/0333673 A1], fails to anticipate or render obvious in the manual mode, the synchronization engine determines whether the first and second data streams are asynchronous with each other and relative to the time interval by prompting a user to: manually recognize misalignment(s) between characteristics of the first and second data streams; and provide a second input to trigger the determination of the extent to which the first and second data streams are asynchronous and the subsequent synchronization of the first and second data streams, in combination with all other limitations in the claim(s) as defined by applicant.

in the manual mode, the step of determining whether the first and second data streams are asynchronous with each other and relative to the time interval comprises: a user manually recognizing misalignment(s) between characteristics of the first and second data streams; and the user providing a second input to trigger the determination of the extent to which the first and second data streams are asynchronous and the subsequent synchronization of the first and second data streams, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sanchez Soto et al. (US Patent Application Publication 2018/0187498 A1) discloses a system and method for early well kick detection;
Fagnou et al. (US Patent Application Publication 2007/0213935 A1) discloses a method and system to display well properties information.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862